Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 12/21/2020.
Claims 1, 4-5, 7-8, 10, 12-14, 17-18, 20-22, 24-25, 27-28, 30 are pending and amended. Claims 2, 3, 6, 9, 11, 15, 16, 19, 23, 26, 29 are cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/11/20201 have been fully considered but they are not persuasive. Applicant amended the claims 1, 14 and 28 to further recite “determining, based on the indicator, the type of multiplexing to be time division multiplexing (TDM) and a periodicity of transmission of the RMSI to be configurable periodicity.” Qualcomm as previously noted describes determining based on the indicator, if the RMSI is multiplexed using FDM or TDM. Qualcomm also discloses including bits in the payload, i.e. part of the indicator, which indicates the periodicity of the RMSI, in other words, configuring the periodicity and therefore configurability of the periodicity based on the indicator. Applicant argues on page 8 that the . 
Applicant’s arguments with respect to claims 8, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Cited reference used in rejection of claim 8 and 22, Huawei, previously cited in IDS, was previously published on 3GPP website “ https://www.3gpp.org/ftp/TSG_RAN/WG1_RL1/TSGR1_91/Docs/TDoc_List_Meeting_RAN1%2391.xlsx ” on 11/18/2017 as described by the excel document below and is considered as prior art.


    PNG
    media_image1.png
    510
    1920
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 14, 17-18, 20-21, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (3GPP TSG RAN WG1 Meeting 90bis, r1-1718528, previously cited by Applicant, dated 10/08/2017) in view of Si et al. (US 2019/0132170 A1, as supported by provisional App No. 62/583,162 filed on 11/08/2017) and Xue et al. (US 2020/0068512 A1).

Regarding claim 1, Qualcomm discloses a method of wireless communication, the method comprising: 
identifying, by a user equipment (UE), an indicator that signals a type of multiplexing of remaining minimum system information (RMSI), wherein the type of multiplexing is for multiplexing the RMSI with a synchronization signal (SS) block (see section 3, page 2-4, proposal 4); 
determining, by the UE, the type of multiplexing based on the indicator (see section 3, page 2-4, proposal 4); and 
determining, based on the indicator, the type of multiplexing to be time division multiplexing (TDM) and a periodicity of transmission of the RMSI to be configurable periodicity (see section 4, on page 4, describes the RMSI corset which is explicitly signaled in PBCH, includes periodicity of RMSI, page 5 further discloses configurable periodicities, such as 5, 10 or 20ms);
processing, by the UE, the transmission of RMSI based on the type of multiplexing (see section 3, page 2-4, proposal 4).
Although Qualcomm discloses including the signaling or indicator in the PBCH, which includes the master information block (see page 3-4), Qualcomm fails to disclose wherein the indicator is identified as one or more bits in master information block (MIB). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include signaling multiplexing indication in the MIB utilizing bits to allow utilizing multiple multiplexing technique and properly configuring RMSI. 
The motivation for doing so would be to indicate the configuration and existence of RMSI or other system information necessary to perform communication. 
Although, Qualcomm discloses configurability of the periodicity of RMSI, Xue further discloses that periodicity can be configurable (par. 0271).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configurability of periodicity as described by Xue. 
The motivation for doing so would be to allow configurability of periodicity, such that the UE can find and decode the RMSI. 

Regarding claims 14, Qualcomm discloses a method of wireless communication comprising: 
determine, by a base station, a type of multiplexing for transmission of remaining minimum system information (RMSI), wherein the type of multiplexing is for multiplexing the RMSI with a synchronization signal (SS) block (see section 3, page 2-4, proposal 4); 

generating, by the base station, an indicator that signals the type of multiplexing (see section 3, page 2-4, proposal 4). 
Although Qualcomm discloses including the signaling or indicator in the PBCH, which includes the master information block (see page 3-4), Qualcomm fails to disclose wherein the indicator is identified as one or more bits in master information block (MIB). 
Si further discloses wherein the indicator is identified as one or more bits in master information block (MIB), at least because information in MIB which is included in PBCH is described and communicated to the UE using one or more bits (see par. 0182-0184, 0186-0189, ). Assuming that there was a doubt of communication between UE and base station, or determining or processing step Si discloses each of these elements (see par. 0018). Similar feature is described by Ko at col. 29, 45-57 and col. 34, lines 1-9. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include signaling multiplexing indication in the MIB utilizing bits to allow utilizing multiple multiplexing technique and properly configuring RMSI. 
The motivation for doing so would be to indicate the configuration and existence of RMSI or other system information necessary to perform communication. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configurability of periodicity as described by Xue. 
The motivation for doing so would be to allow configurability of periodicity, such that the UE can find and decode the RMSI. 

Regarding claims 4, 17, Qualcomm discloses the method, the UE or the base station comprising determining, based on the indicator, a periodicity of transmission of the RMSI to be one of two or more predetermined periodicities or a configurable periodicity ranging between a set of predetermined values (see section 2.3 describes configurable periodicity such as 5, 10 or 20 ms, see also par. 1 on page 3, describes configuration of RMSI periodicity based on multiplexing). 

Regarding claim 5, Qualcomm discloses the method wherein the indicator signals a duration of a monitoring window for the RMSI, the method further comprising: processing, by the UE, the transmission of RMSI further based on the duration (page 4, 1st paragraph, discloses identifying time instance for monitoring for RMSI, or monitoring window).

Regarding claims 7, Qualcomm discloses the method further comprising or UE wherein the at least one processor is further configured to receiving, by the UE, at least one of: the indicator; or the transmission (see page 2-4, proposal 4, discloses receiving indicator, which can also be transmission).

Regarding claim 18, Qualcomm discloses the base station wherein the at least one processor is further configured to: determine a duration of a monitoring window for the RMSI (page 4, 1st paragraph, discloses identifying time instance for monitoring for RMSI, or monitoring window); and generate the indicator to signal the duration (page 4, 1st paragraph, discloses identifying time instance for monitoring for RMSI, or monitoring window and proposal 3 on page 2).

Regarding claim 20, Qualcomm discloses the method comprising determining the type of multiplexing based on available bandwidth for transmitting the RMSI multiplexed with the SS block (see para. 1 on page 3, discloses type of multiplexing based on bw).

Regarding claim 21, Qualcomm discloses the base station wherein the at least one processor is further configured to broadcast, by the base station, the indicator (see proposal 4, at page 4).

Regarding claim 28, Qualcomm discloses a method of wireless communication as described with respect to claim 1. Qualcomm does not disclose but Si discloses wherein the wireless communication device further comprises at least one processor in electrical communication with a communication interface (see fig. 2-3); and at least one memory coupled to the at least one processor (see fig. 2-3). Examiner further takes official notice that it is well known for a wireless communication device to comprise a memory coupled at least one processor configured to execute instructions and communication interface.

Although, Qualcomm discloses configurability of the periodicity of RMSI, Xue further discloses that periodicity can be configurable (par. 0271).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configurability of periodicity as described by Xue. 
The motivation for doing so would be to allow configurability of periodicity, such that the UE can find and decode the RMSI. 

Regarding claim 30, Qualcomm discloses the communication apparatus comprising determining, based on the indicator, a periodicity of transmission of the RMSI to be one of two or more predetermined periodicities or a configurable periodicity ranging between a set of predetermined values (see section 2.3 describes configurable periodicity such as 5, 10 or 20 ms, see also par. 1 on page 3, describes configuration of RMSI periodicity based on multiplexing). 

Claims 8, 10, 12-13, 22, 24-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (3GPP TSG RAN WG1 Meeting 90bis, r1-1718528, previously cited by Applicant, dated 10/08/2017) in view of Si et al. (US 2019/0132170 A1, as supported by provisional App No. 62/583,162 filed on 11/08/2017) and Huawei (3GPP document, RMSI delivery, R1-1719372, published on 11/18/2017, referred to as Huawei) or Kim et al. (US 2019/0159203 A1).


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a processor coupled to the memory and communication interface as described by Si to allow implementation of a method into a useful device. 
Qualcomm as noted with respect to claim 1, describes signaling of multiplexing of SS block and RSMI corset and therefore determining by the UE based on the indicator type of multiplexing to be FDM (proposal 4, page 4). Qualcomm fails to disclose but Huawei discloses determining based on the indicator, a periodicity of transmission of the RMSI to be a default periodicity that corresponds to a periodicity of the SS block (see section 2.3.1 on page 2, discloses that the period Y of the monitoring window can be same as the period of SS block, see also proposal 8 at page 4).  Kim also discloses the same feature (fig. 16, par. 0011, 0128-0130). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include using default periodicity that corresponds with SS block as described by Huawei. 
The motivation for doing so would be to allow indicating the location of RMSI such that the UE can find and decode it. 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a processor coupled to the memory and communication interface as described by Si to allow implementation of a method into a useful device. 
Qualcomm as noted with respect to claim 1, describes signaling of multiplexing of SS block and RSMI corset and therefore determining by the UE based on the indicator type of multiplexing to be FDM (proposal 4, page 4). Qualcomm fails to disclose but Huawei discloses determining based on the indicator, a periodicity of transmission of the RMSI to be a default periodicity that corresponds to a periodicity of the SS block, wherein the indicator signals the type of multiplexing to be FDM and the periodicity to be the default periodicity that corresponds to the periodicity of the SS block (see section 2.3.1 on page 2, discloses that the period Y of the monitoring window can be same as the period of SS block, see also proposal 8 at page 4).  Kim also discloses the same feature (fig. 16, par. 0011, 0128-0130). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include using default periodicity that corresponds with SS block as described by Huawei. 
The motivation for doing so would be to allow indicating the location of RMSI such that the UE can find and decode it. 

Regarding claims 12, 13, Qualcomm discloses the method further comprising or UE wherein the at least one processor is further configured to receiving, by the UE, at least one of: the indicator; or the transmission (see page 2-4, proposal 4, discloses receiving indicator, which is also transmission).

Regarding claim 25, Qualcomm discloses the base station wherein the at least one processor is further configured to: determine a duration of a monitoring window for the RMSI (page 4, 1st paragraph, discloses identifying time instance for monitoring for RMSI, or monitoring window); and generate the indicator to signal the duration (page 4, 1st paragraph, discloses identifying time instance for monitoring for RMSI, or monitoring window and proposal 3 on page 2).

Regarding claim 27, Qualcomm discloses the base station wherein the at least one processor is further configured to broadcast, by the base station, the indicator (see proposal 4, at page 4).

Regarding claims 10, 24, 30, Qualcomm discloses the method, the UE or the base station comprising determining, based on the indicator, a periodicity of transmission of the RMSI to be one of two or more predetermined periodicities or a configurable periodicity ranging between a set of predetermined values (see section 2.3 describes configurable periodicity such as 5, 10 or 20 ms, see also par. 1 on page 3, describes configuration of RMSI periodicity based on multiplexing). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.